DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 03/12/2021 responsive to the Office Action filed 01/26/2021 has been entered. Claim 1 has been amended. Claim 2 has been canceled. Claims 1, 3-10, 12-14, and 16-20 are pending in this application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-10, 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dolson et al. (“Carbohydrate Dehydration Demonstration”, Journal of Chemical Education, Volume 72, October 1995) in view of Hampson et al. (US 2012/0168667). Additional supporting evidences provided herewith by “Definition of glucose” on Wikipedia.org, 2014 (https://en.wikipedia.org/wiki/Glucose) (All of record), “Definition of Ammonium Sulfate” on Wikipedia.org, 2014 (https://en.wikipedia.org/wiki/Ammonium_sulfate), and “Definition of Precursor” at Dictionary.com, 2021 (https://www.dictionary.com/browse/precursor?s=t).

With respect to claims 1, 3, 16 and 17, Dolson teaches a process for manufacturing a foam (“charring reaction”, pg 927, co 1 li 1; “foaming”, pg 928, co 2, li 3 in Caution) comprising:
(a) making available an expandable composition comprising:
a sugar (pg 927, co 1 li 8), and
sulfuric acid as an acid catalyst, a concentration of strong acids being at least equal to 0.1 N (“18 molar”, pg 927, co 1, li 3 in Materials; 18 M = 18 x 2 = 36 N).

Dolson teaches a charring reaction of sugar with sulfuric acid as a well-known technique causing foaming by the gases from the reaction (pg 927, co 1 li 1-3 and pg 929, co 1 li 24), but is silent to (b) introducing the expandable and thermosetting composition into a mold or applying the expandable and thermosetting composition to a support as a film with a thickness at least equal to 1 mm, and (c) heating the expandable and thermosetting composition to a temperature at least equal to 140° C., so as to form a block of solid thermoset foam, wherein (d) the acid/sugar molar ratio less than ⅙ or between 1/34 and 1/10 (claim 16).
Hampson relates to binder solution for insulation. Hampson teaches that the binder is derived essentially from a reducing sugar and an inorganic ammonium salt in aqueous solution (Pa [0032]), and the inorganic ammonium salt provides the acid precursor, and an ammonium sulphate can be used as the inorganic ammonium salt (Pa [0015]) which provides a sulphuric acid (Pa [0021]). Hampson further teaches that the loose matter is shaped/moulded with the aid of the binder to produce the desired product such as a thermal insulation material, a mineral fibre product, a wood board 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dolson with the teachings of Hampson such that the one would incorporate Hampson’s molding method into Dolson’s method, so mold and cure Dolson’s expandable composition in order to manufacture the desired shape or dimension of the thermoset solid foam product.
Hampson further teaches that the binder comprises between 5% and 25% by dry weight of acid precursor (particularly where this is an inorganic ammonium salt) to a sugar (Pa [0022]), which provides the ammonium sulfate/glucose molar ratio in the range between 0.07 (180.16/132.14 x 0.05) and 0.34 (180.16/132.14 x 0.25) (Mw of glucose = 180.16 g/mol and Mw of ammonium sulfate = 132.14 g/mol (See “Definition of glucose” and “Definition of ammonium sulfate” on Wikipedia.org). In Chemistry, “precursor” means “a chemical that is transformed into another compound, as in the course of a chemical reaction, and therefore precedes that compound in the synthetic pathway” (See “Definition of Precursor” at Dictionary.com, 2021, https://www.dictionary.com/browse/precursor?s=t). That is, in the composition, during the method, the acid precursor is transformed into the corresponding acid. Thus, since stoichiometric molar ratio of the ammonium sulfate/the sulfuric acid is one, one would appreciate that the acid/sugar molar ratio would be in the range between 0.07 and 0.34 as well and it overlaps the claimed ranges.


With respect to claim 4, Hampson as applied in the combination regarding claim 1 above teaches that the block of solid thermoset foam is a slab (“wood board product”, Pa [0103]).

With respect to claims 5 and 18, Dolson as applied to claim 1 above further teaches no addition of water (Table 1).

With respect to claim 6, Hampson as applied in the combination regarding claim 1 above further teaches that the binder comprises between 5% and 25% by dry weight of acid precursor (particularly where this is an inorganic ammonium salt) to a sugar (Pa [0022]), thus it would provide 80-95 wt % of sugar is used in the composition of sugar and acid precursor (100/105 = 0.95 and 100/125 = 0.80).

With respect to claims 7-8 and 20, Dolson as applied to claim 1 further teaches using glucose (Table 1 in pg 928).

With respect to claim 9, Dolson as applied to claim 1 teaches using the concentrated sulfuric acid, but is silent to using the concentration of strong acid being between 0.1 and 1.5 N. However, Dolson teaches the addition of water to speed up the reaction (pg 927, co 1 li 12-14), and one would appreciate that adding water to an acid will change pH and so change a normality of the acid. And, Dolson further teaches that during the reaction of sugar with sulfuric acid the temperature is high enough to boil off water so foaming is caused by the evolution of steam, and gases are evolved during the reaction as well (pg 929, co 1 li 9-24), and one would appreciate that the produced gases depends on the molar ratio of sugar to sulfuric acid in the reaction in stoichiometry and the amount of water. 
Therefore, one would have found it obvious to select an optimum range of the normality of sulfuric acid by routine experimentation for the purpose of manufacturing the product having a desired foam density. It has been held that the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

With respect to claim 10, Hampson as applied in the combination regarding claim 1 above further teaches that the binder and/or binder solution may comprise at least 0.1% and/or less than 1% of a silane by dry weight in order to significantly improve the long term strength of the binder (Pa [0038]). Therefore, one would have found it obvious to additionally include at least 0.1% and/or less than 1% of a silane by dry 

With respect to claim 12, Hampson as applied in the combination regarding claim 1 above further teaches that the solid thermoset foam exhibits a density greater than 10 kg/m3 and less than 150 km/m3 (Pa [0096] and [0097]) which overlaps the claimed range of a density of between 30 and 60 kg/m3. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dolson’s composition with the teachings of Hampson such that the one would substitute Hampson’s composition for Dolson’s for the purpose of manufacturing the fiber insulation product having a density taught by Hampson. Also, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claim 19, Hampson as applied in the combination regarding claim 1 above further teaches that the binder comprises between 5% and 25% by dry weight of acid precursor (particularly where this is an inorganic ammonium salt) to a sugar (Pa [0022]), thus it would provide 80-95 wt % of sugar is used in the composition of sugar and acid precursor (100/105 = 0.95 and 100/125 = 0.80), which overlaps the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dolson et al. (“Carbohydrate Dehydration Demonstration”, Journal of Chemical Education, Volume 72, October 1995) in view of Hampson et al. (US 2012/0168667) as applied to claim 1 above, and further in view of Doud et al. (US 2017/0260103) (All of record). 

With respect to claim 13, Hampson as applied in the combination regarding claim 1 teaches producing the desired product such as a thermal insulation material, but is silent to a closed porosity in the solid thermoset foam. 
Doud relates to a thermally-insulating composite material. Doud teaches that the thermally-insulating composite material is a closed-cell foam insulator (Pa [0007] and [0045]). 
One would have found it obvious to manufacture a solid thermoset foam having a closed porosity for the purpose of using the solid thermoset foam as a thermally insulating composite material.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dolson et al. (“Carbohydrate Dehydration Demonstration”, Journal of Chemical Education, Volume 72, October 1995) in view of Hampson et al. (US 2012/0168667) as applied to claim 1 above, and further in view of Doud et al. (US 2017/0260103) and Farber et al. (“Use of X-ray tomography to study the porosity and morphology of granules”, Powder Technology 132 (2003) 57 – 63) (All of record).

With respect to claim 14, Hampson as applied in the combination regarding claim 1 further teaches that the curing temperature and time may be selected as a function of the product density and/or thickness (Pa [0074]), but does not specifically teach that a mean diameter of pores of the solid thermoset foam, determined by X-ray tomography, is between 100 and 800 nm.
Doud relates to a thermally-insulating composite material. Doud teaches that the size of the one or more matrix pores in the thermally-insulating composite material can range from several nanometers to hundreds of microns (e.g., 3 nm to 500 and all values and ranges therebetween) (Pa [0007]). 
One would have found it obvious to manufacture a solid thermoset foam having the pore size range taught by Doud for the purpose of using the solid thermoset foam as a thermally insulating composite material. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)). 
Doud is silent to X-ray tomography as a pore size measuring method.
Farber teaches that X-ray computed tomography (XRCT) is a technique that uses X-ray images to reconstruct the internal microstructure of objects so that porosity, pore size distribution, and geometric structure of pores in the object can be measured (Abstract).
One would have found it obvious to use X-ray tomography which is a well-known method in the art in order to characterize the pore structure such as pore size distribution.

Response to Arguments

Applicant’s arguments, see Amendments pages 6-10 filed 03/12/2021, with respect to the rejection of the claim 1 under 103 rejections have been fully considered but are not persuasive. 
Applicant argues that “First, Dolson and Hampson do not disclose or suggest processes of forming a solid thermoset foam, as recited in claim 1. Second, Dolson and Hampson do not disclose or suggest an acid/sugar molar ratio of less than 1/6 when using a strong acid or phosphoric acid, as recited in claim 1.” (pg 6-7); “nowhere does Hampson disclose or suggest that the insulating material is a solid thermoset foam.” (pg 8); “this ratio of acid precursor to sugar in Hampson is not the same as the ratio of strong acid to sugar recited in claim 1. As mentioned above, the "acid precursors" in Hampson are not acids, but salts, such as inorganic ammonium salts…. Hampson provides no suggestion to use an acidic pH for its binder composition. Indeed, Hampson teaches away from using an acidic pH for the binder composition ("Such a neutral or alkaline pH of the binder may alleviate problems of corrosion of manufacturing equipment which have been encountered with some essentially acidic prior art binder systems" (paragraph [0039])).” (pg 9)
These arguments are found to be unpersuasive because:
Dolson teaches a charring reaction of sugar with sulfuric acid as a well-known technique causing foaming by the gases from the reaction (pg 927, co 1 li 1-3 and pg 929, co 1 li 24). Hampson teaches the binder derived from a reducing sugar and an 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate Hampson’s molding method into Dolson’s method, so mold and cure Dolson’s expandable composition in order to manufacture the desired shape or dimension of the thermoset solid foam product. One would appreciate that Hampson’s method would result in forming a solid thermoset including fibers (the claim does not exclude including fibers in the sold thermoset), and because of using the Dolson’s expandable composition, the modified method would form a thermoset solid foam product.
Furthermore, Hampson’s teaching that Applicant recites above (“a neutral or alkaline pH of the binder”, Pa [0039]) is a merely preferable embodiment, so Hampson does not teach away from using an acidic pH. Hampson teaches the binder comprising a sugar and an acid precursor (e.g. ammonium sulfate). In Chemistry, “precursor” means “a chemical that is transformed into another compound, as in the course of a chemical reaction, and therefore precedes that compound in the synthetic pathway” (See “Definition of Precursor” at Dictionary.com, 2021). That is, in the composition, during the method, the acid precursor is transformed into the corresponding acid. Thus, one would have found it obvious to use the ammonium sulfate/glucose ratio taught by Hampson in the Dolson’s expandable composition in order to manufacture the desired shape or dimension of the thermoset solid foam product.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742